Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is the first action for application #16/809875, Attachment Device, filed 3/5/2020.  Claims 1-21 are pending.  

Election/Restrictions
Applicant’s election without traverse of Species A1 and E1 in the reply filed on 1/29/2021 is acknowledged. The Applicant stated that Claims 1-11, 15, and 17-21 read on the elected species. However, upon further review of the claims, the Examiner has determined that Claim 11 is not drawn to the elected species, since the chassis coupler element of the elected species is that depicted in Figure 2, which is substantially cylindrical. The chassis coupler element having a cross-section to prevent rotation is the chassis coupler elements depicted in the other non-elected species depicted in Figures 4a-5b. Therefore, claim 11 has additionally been withdrawn.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: d3, 110b. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 160’, 110’, 150’.  
The drawings are objected to because it is unclear why reference numeral 50’ is used to define the attachment system of Figure 1, yet numeral 50 is used to define a chassis in Figure 4c. Typically, a numeral with a prime is used to define an alternate embodiment or additional occurrence of an element.
The drawings are objected to because it is unclear what numerals 140, 150, 140’, and 150’ are pointing to throughout the figures.
The drawings are objected to because it is unclear what numeral 150 is pointing to in Figure 2. There is already a 150’ used within the same attachment device.
The drawings are objected to because the specification defines numeral 132 as a hex bolt, but what is depicted in the figures is a nut.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “614” has been used to designate both a chassis coupler element and a hole in Figure 5b.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the salvaging device, snow plough, support element for a crane, measuring gear, and road surface marking assembly must be shown or the feature(s) canceled from the claim(s).  No new matter will be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



 


Specification
-The specification is objected to because when referring to the chassis coupler element of Figures 4a-5b, the specification says the first end is attached to the chassis, but as depicted, it is the second end 313 that attaches to the chassis.
-The specification is objected to because in the specification amendment of 1/29/21, numeral “350” was used to define a clamping device. However, numeral 350 was already used to define a “fastening mechanism”, and the clamping mechanism is defined as “330”.
-The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not use the phrase “chassis fixation element” as claimed in Claim 1, and it is unclear what this is referring to.
-The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not disclose an “opening” in the cross-bar support element as claimed in claims 2-4, but rather defines a “recess”.

Claim Objections
Claim 8 is objected to because the phrase “wherein chassis fixation element” should be ---wherein the chassis fixation element---.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10, 15, and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 1:
	-It is unclear what structure is being defined as “a connection element”. The Examiner interpreted the connection element to just be the threaded stud extending to the left of the plate 123 of the attachment device in Figure 2, which makes sense when also looking at Claim 9. However, when reviewing Claim 10, it appears that the entire structure (including plate 123) is being considered as the connection element. Therefore, the structure being defined is unclear.	
-It is unclear what the “chassis fixation element” being claimed is referring to since not disclosed in the specification. The Examiner is interpreting this as the chassis coupler element 110 for examination purposes. 
	-A “cross-bar fastening element” is claimed for fastening a cross-bar to the attachment device. However, it is unclear what element is being referred to since it is the connection element 140 that is attached to the cross-bar. The drawings have two 

	Regarding Claim 5:
	-It is unclear if “the support element” in the claim is referring to the “cross-bar support element”. The same terms should be used throughout the claim for clarity.
	-It is not clear what the phrase “off center” is defining. There is no center actually claimed, and it is not clear how an element is off center from another element. The cross-bar support element is just spaced from the chassis fixation element 110.

	Regarding Claim 6:
	-It is claimed that the connection element “includes the cross-bar fastening element”. This phrases is unclear. As stated above for Claim 1, it is unclear what structure is being defined as the connection element. It appears that the threaded stud is being defined as two different elements (140, 150). One element cannot be defined twice.

	Regarding Claim 7:
	-As stated above for Claims 1 and 6, it is unclear which element is the “cross-bar fastening element”.

Regarding Claim 9:
	-There is no antecedent basis for “the long axis”.

Regarding Claim 10:
	-As stated above for Claim 1, it is unclear how the connection element is “arranged at a second end portion of the chassis coupler element”. With the connection element being interpreted by the Examiner as threaded stud 140, and the chassis coupler element being 110, by viewing Figure 2, it can be seen that 140 is not connected to 110, but rather, they are both connected to plate 123.

	Regarding Claim 15:
	-The phrase “is arranged by the first end portion” makes it unclear if the fastening mechanism is part of the chassis coupler element or an additional threaded element.
	-There is no antecedent basis for “the mounting opening”.

Regarding Claim 17:
	-The invention is drawn to the attachment device structure itself, and not to a combination of the attachment device with an external component. Therefore, since the external component is not positively claimed, the specific type of external component intended to be used cannot be positively claimed.



Regarding Claim 18:
	-“At least two” attachment devices are claimed. However, this is unclear since the phrase “at least two” suggests the possibility of using more than two attachment devices, and neither the specification or the drawings have disclosed what the combination of using more than two attachment devices would look like. Only two mirrored attachment devices with one cross-bar has been depicted. Claim 21 also refers to “at least two”.

	Regarding Claim 21:
	-There is no antecedent basis for “the cross-bar supports”.
	-The phrase “which have cross-bar support element” makes it unclear is referring to the cross-bar supports or the attachment devices. It is not clear which elements are the cross bar supports.
	-There is no antecedent basis for “the long axis”.









Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10, 15, 17-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 5102156 to Fink et al. (hereinafter ‘Fink’).

Regarding Claim 1, as best understood, Fink teaches an attachment device (16) for attaching an external component to a chassis of a vehicle, the attachment device including: 
a connection element (flange 20; Figures 1 and 2) for enabling interconnection with the external component, 
a chassis fixation element (38; Figure 2), 
a cross-bar fastening element (32; Figure 2) for fastening a cross-bar (24) to the attachment device (via 22/30), and 
a cross-bar support element (22) arranged to support the cross-bar when fixated to the attachment device (Figures 1 and 2). 
 
Regarding Claim 2, as best understood, Fink teaches the attachment device of claim 1, wherein the cross-bar support element (22) includes an opening (created by U-shaped portion) arranged to receive at least a portion of the cross-bar (24; Figures 1 and 2).  

Regarding Claim 3, as best understood, Fink teaches the attachment device of claim 2, wherein at least a portion of the opening (U-shaped portion of 22) is shaped to provide a clearance fit for at least a predetermined portion the cross-bar (as depicted in Figure 2; col 7, ln 29-34).  

Regarding Claim 4, as best understood, Fink teaches the attachment device of claim 2, wherein the opening is accessible from substantially a front direction with respect to the chassis when the attachment device is mounted to the chassis (wherein the term “front’ is a relative term, and a user is able to stand parallel to the cross-bar or perpendicular to the cross-bar at the end thereof and access the opening).  

Regarding Claim 5, as best understood, Fink teaches the attachment device of claim 2, wherein the support element (22) is positioned off center with respect to the chassis fixation element (38; Figure 2).  

Regarding Claim 6, as best understood, Fink teaches the attachment device of claim 1, wherein the connection element (20) includes the cross-bar fastening element (32 is attached to surface of 20 via 30).  
Regarding Claim 7, as best understood, Fink teaches the attachment device of claim 1, wherein the cross-bar support element (22) is distanced from the cross-bar fastening element (32 is on opposite side of 20).  

Regarding Claim 8, as best understood, Fink teaches the attachment device of claim 1, wherein chassis fixation element (38) includes a chassis coupler element (shaft of 38) including a fastening mechanism (threads/nut) for fastening a first end portion (upper end) of the chassis coupler element to the chassis (12; Figure 2) when in a mounted position, and a second end portion (lower end) of the chassis coupler element connected to the attachment device (16; Figure 2; col 7, ln 35-42).  

Regarding Claim 9, as best understood, Fink teaches the attachment device of claim 8, wherein the connection element (20) is eccentrically positioned with respect to the long axis of the chassis coupler element (shaft of 38; Figure 2).  

Regarding Claim 10, as best understood, Fink teaches the attachment device of claim 8, wherein the connection element (20) is arranged at a second end portion of the chassis coupler element (arranged at a second end of the shaft of 38 via the body of 16, as best understood).  

Regarding Claim 15, as best understood, Fink teaches the attachment device of claim 8, wherein the fastening mechanism (threads/nut) is arranged by the first end portion and includes a threaded portion (threaded shaft of 38) for connecting to a 

Regarding Claim 17, as best understood, Fink teaches the attachment device of claim 1, wherein the external component is one of a salvaging device, a snow plough, support element for a crane, a measuring gear, and a road surface marking assembly (teaches trailer hitch which is a tow bar so meets ‘salvaging device’).  

Regarding Claim 18, as best understood, Fink teaches an attachment system for attaching an external component to a chassis of a vehicle including at least two attachment devices (16/16 on either end of bar 24; Figure 1) according to claim 1.  

Regarding Claim 19, as best understood, Fink teaches the attachment system of claim 18, further comprising a horizontally elongated cross-bar (24) which is arranged for interconnecting the at least two attachment devices (Figure 1).  

Regarding Claim 20, as best understood, Fink teaches the attachment system of claim 19, wherein the cross-bar (24) is detachably arranged (since 22 is attached via a screw and nut 30/32; col 7, ln 3-8).  



Claims 1-5, 7, and 17-21 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 9,914,332 (Jordan).

Regarding Claim 1, as best understood, Jordan teaches an attachment device (40) for attaching an external component (50) to a chassis of a vehicle, the attachment device including: 
a connection element (24; Figures 1-3) for enabling interconnection with the external component (50; Figure 5), 
a chassis fixation element (two bolts depicted on horizontal wall of 40 in Figure 2), 
a cross-bar fastening element (outermost ring 48 next to end 28) for fastening a cross-bar (18) to the attachment device, and 
a cross-bar support element (inner ring 48) arranged to support the cross-bar when fixated to the attachment device.  

Regarding Claim 2, as best understood, Jordan teaches the attachment device of claim 1, wherein the cross-bar support element (inner ring 48) includes an opening (central opening) arranged to receive at least a portion of the cross-bar (18).  

Regarding Claim 3, as best understood, Jordan teaches the attachment device of claim 2, wherein at least a portion of the opening is shaped to provide a clearance fit for at least a predetermined portion the cross-bar (col 3, ln 65-col 4, ln 15).  

Regarding Claim 4, as best understood, Jordan teaches the attachment device of claim 2, wherein the opening is accessible from substantially a front direction with respect to the chassis when the attachment device is mounted to the chassis (wherein the term “front’ is a relative term, and a user is able to stand parallel to the cross-bar or perpendicular to the cross-bar at the end thereof and access the opening).  

Regarding Claim 5, as best understood, Jordan teaches the attachment device of claim 2, wherein the support element (inner ring 48) is positioned off center with respect to the chassis fixation element (two bolts on horizontal wall of 40; Figures 2 and 3).  

Regarding Claim 7, as best understood, Jordan teaches the attachment device of claim 1, wherein the cross-bar support element (inner ring 48) is distanced from the cross-bar fastening element (outer ring 48; Figure 2).  

Regarding Claim 17, as best understood, Jordan teaches the attachment device of claim 1, wherein the external component is one of a salvaging device, a snow plough, support element for a crane, a measuring gear, and a road surface marking assembly (teaches trailer hitch with a tow hook 50 and tow bar so meets ‘salvaging device’).  

 
Regarding Claim 18, as best understood, Jordan teaches an attachment system for attaching an external component to a chassis of a vehicle including at least two attachment devices (40/40 on either end of 18) according to claim 1.  

Regarding Claim 19, as best understood, Jordan teaches the attachment system of claim 18, further comprising a horizontally elongated cross-bar (18) which is arranged for interconnecting the at least two attachment devices (40/40).  

Regarding Claim 20, as best understood, Jordan teaches the attachment system of claim 19, wherein the cross-bar (18) is detachably arranged (col 4, ln 8-15 teaching attaching via mechanical fasteners such as bolts or threaded nuts).  

Regarding Claim 21, as best understood, Jordan teaches the attachment system of claim 19, wherein the cross-bar supports (inner rings of 48) of at least two of the respective attachment devices (40/40) which have cross-bar support element (inner ring 48) which are distanced from the cross-bar fastening element (outer ring 48) along the long axis of the cross-bar (18) are arranged to be mirror-inverted such that in a mounted position, the cross-bar support elements face each other or points away from each other with respect to the long axis of the cross-bar (Figure 2).







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art has been listed in the PTO-892 form.
US9579941 teaches an attachment system for mounting an external component to the chassis of a vehicle, and reads on many of the claims since the claims are so broad.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID M WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on Monday-Tuesday 7:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632